Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered. The terminal disclaimer filed by the applicant on March 16, 2021 is acknowledged herein.
Status of Claims
2.	Claims 13-20, 25 and 26 are currently under examination wherein claims 13, 19 and 25 have been amended and claim 26 has been newly added in applicant’s amendment filed on March 16, 2021. Claims 21 and 22 have been cancelled by the applicant in the same amendment.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Clint R. Mehall on April 8, 2021.
The application has been amended as follows:
Claim 16 has been cancelled; and
The word of “perlite” in line 4 of claim 19 has been corrected to “pearlite”.
Allowable Subject Matter
4.	Claims 13-15, 17-20 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed and approved on March 16, 2021 has overcome the previous provisional rejections of claims 13-22 and 25 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated November 20, 2020. The applicant’s amendment filed on March 16, 2021 has obviated the previous rejections of claims 13-22 and 25 under 35 U.S.C. 103 as being unpatentable over Hida (US Pub. 20140319877 A1) in view of CN (104512473 A) as stated in the Office action dated November 20, 2020. Hida (‘877 A1) in view of CN (‘473 A) does not disclose the amended features as claimed in the independent claims 13 and 25. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Claim 13-15, 17-20, 25 and 26 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23 and 24, depending from or otherwise requiring all the limitations of the allowable process and previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104. See MPEP § 821.04(a).
the restriction requirement as set forth in the Office action mailed on April 23rd, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733



4/21/2020